Citation Nr: 0612152	
Decision Date: 04/27/06    Archive Date: 05/09/06	

DOCKET NO.  03-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in October 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellant 
review.  

For reasons which will become apparent, this case is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the Board's prior remand in October 2004, it 
was requested that the veteran be afforded an additional VA 
audiometric examination in order to more accurately determine 
the severity of his service-connected hearing loss.  To that 
end, a review of the record discloses that, in mid April 
2004, the veteran reported to Audiology Service at Dorn 
Veterans Hospital for the purpose of undergoing that 
evaluation.  Unfortunately, at that time, it was determined 
that both of the veteran's external auditory canals were 
"completely filled with cerumen."  Accordingly, the veteran 
was directed to report to Ear, Nose, and Throat Service to 
have his ear canals cleaned.  Further review of the record 
discloses that, approximately three days later, the veteran 
did, in fact, have his ears irrigated.  Noted at the time was 
that the veteran had undergone external auditory canal 
irrigation with warm water with "good results."

The veteran reported for what appears to be an outpatient 
audiology visit in July 2005.  However, the audiometric 
examination conducted at that time was not did not report 
pure tone thresholds at the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz.  Moreover, speech recognition 
(discrimination) scores were obtained utilizing W-22 
wordlists, and not the Maryland CNC wordlists specified for 
purposes of audiometric evaluation in 38 C.F.R. § 4.85 
(2005).  Under the circumstances, the veteran's case must 
once again be REMANDED to the RO for the purpose of 
conducting an audiometric evaluation which is adequate for 
rating purposes.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As remand is 
required for other reasons, corrective notice should be 
provided that informs the veteran that an effective date for 
the award of any increased benefits will be assigned, and 
also includes an explanation as to the type of evidence that 
is needed to establish an effective date.  
      
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded a 
VA audiometric examination for 
compensation purposes in order to more 
accurately determine the severity of his 
service-connected hearing loss.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
At a minimum, the audiometric examination 
report should contain entries for pure 
tone air conduction thresholds at the 
frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz for each ear, as well as 
speech discrimination (recognition) 
scores obtained utilizing Maryland CNC 
wordlists.  As noted in the Board's prior 
remand, should the current speech 
recognition scores be considered invalid 
(as in the past), the examiner should 
specifically explain the reason for that 
determination.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  Should 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

